DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-33, 35 and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-16 and 18 of U.S. Patent No. 10,573,079. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar is scope as compared below:

Present claims
Patent No. 10,573,079
23.  A method for rendering a view of a scene, the method comprising: 
in response to a rate of motion of a wearable computing device meeting a predetermined criterion, rendering a view of a scene at a first resolution at the wearable computing device using one or both of position and orientation information; 
in response to the rate of motion of the wearable computing device not meeting the predetermined criterion, rendering a 

in response to a rate of motion of a wearable computing device meeting a predetermined criterion, rendering a view of a scene at the wearable computing device using one or both of position and orientation information; 
in response to the rate of motion of the wearable computing device not meeting the predetermined criterion, sending one or both the position and orientation 


2. The method of claim 1, wherein the predetermined criterion comprises the rate of motion being greater than a threshold.
25.  The method of claim 24, wherein the position and orientation information includes 
(1) first position of the wearable computing device and/or first orientation of the wearable computing device and 
(2) second position of the wearable computing device and/or second orientation of the wearable computing device, the method further comprising: determining the first position and/or first orientation; 
determining the second position and/or second orientation; 
determining the rate of motion based on the first and second positions and/or the first and second orientations; and comparing the rate of motion to the threshold.  
3. The method of claim 2, wherein the position and orientation information includes 
(1) first position of the wearable computing device and/or first orientation of the wearable computing device and 
(2) second position of the wearable computing device and/or second orientation of the wearable computing device, the method further comprising: determining the first position and/or first orientation; 
determining the second position and/or second orientation; 
determining the rate of motion based on the first and second positions and/or the first and second orientations; and comparing the rate of motion to the threshold.
26.  The method of claim 23, wherein the second resolution is greater than the first resolution.
4. The method of claim 1, wherein rendering the view of a scene at the wearable computing device comprises rendering a frame with less detail than a frame received from the computer system.
27.  The method of claim 23, wherein the computing device is a first computing system, and rendering the view of a scene having a second resolution is carried out at least in part at a second computer system.  
5. The method of claim 4, wherein rendering the frame with less detail comprises rendering the frame with less resolution than a frame received from the computer system.
28.  The method of claim 23, wherein rendering the view of a scene at the wearable computing device comprises 


7. The method of claim 1, further comprising receiving scene models and textures from the computer system before determining the rate of motion of the wearable computing device.
30.  The method of claim 23, wherein the wearable computing device is a head- mounted display system and wherein the position and orientation information is obtained from determining the position and orientation at the head-mounted display system using an inertial measurement unit of the head-mounted display system.  

8. The method of claim 1, wherein the wearable computing device is a head-mounted display system and wherein the position and orientation information is obtained from determining the position and orientation at the head-mounted display system using an inertial measurement unit of the head-mounted display system.
31.  The method of claim 30, wherein the rate of motion of the wearable computing device is determined based on a rate of change of a gaze of a user wearing the head- mounted display system, and the predetermined criterion is a rate of gaze change threshold, the method further comprising: 
determining the rate of change of the gaze of the user of the head-mounted display system; and comparing the rate of change of the gaze to the rate of gaze change threshold; 
wherein if the rate of change of the gaze is above the rate of gaze change threshold, then the rendering of the view of the scene at the wearable computing device is carried out using the position and orientation information.  
9. The method of claim 8, wherein the rate of motion of the wearable computing device is determined based on a rate of change of a gaze of a user wearing the head-mounted display system, and the predetermined criterion is a rate of gaze change threshold, the method further comprising: 
determining the rate of change of the gaze of the user of the head-mounted display system; and comparing the rate of change of the gaze to the rate of gaze change threshold; 
wherein if the rate of change of the gaze is above the rate of gaze change threshold, then the rendering of the view of the scene at the wearable computing device is carried out using the position and orientation information.
32.  The method of claim 23, further comprising: 
predicting a future gaze direction of a user of the wearable computing device; and rendering a view of the scene based on position and orientation information 

33.  An article of manufacture having one or more non-transitory computer readable storage media storing instructions which when executed by a system causes the system to perform a process for rendering a view of a scene, the process comprising: 
in response to a rate of motion of a wearable computing device being greater than a threshold, causing display at the wearable computing device of a first rendered view of a scene, the first rendered view having a first resolution; and in response to the rate of motion of the wearable computing device not being greater than the threshold, causing display at the wearable computing device of a second rendered view of a scene, the second rendered view having a second resolution that is greater than the first resolution.  

11. An article of manufacture having one or more non-transitory computer readable storage media storing instructions which when executed by a system causes the system to perform a process for rendering a view of a scene, the process comprising: 
in response to a rate of motion of a wearable computing device meeting a predetermined criterion, rendering a view of a scene at the wearable computing device using one or both of position and orientation information; 
in response to the rate of motion of the wearable computing device not meeting the predetermined criterion, sending one or both the position and orientation information to a computer system, and receiving a rendered view of a scene from the computer system based on the sent position and/or orientation information; and causing display of the rendered view of the scene.
34.  The article of manufacture of claim 33, wherein the first rendered view is rendered at the wearable computing device, and the second rendered view is not rendered at the wearable computing device, the process further comprising: receiving, at the wearable computing device, the second rendered view from a remote rendering source.  


35.  The article of manufacture of claim 34, wherein one or both of the first and second rendered views is rendered using one or both of position and orientation information, and wherein the position and orientation information includes 
(1) first position of the wearable computing device and/or first orientation of the wearable computing device and 
(2) second position of the wearable computing device and/or second 




(1) first position of the wearable computing device and/or first orientation of the wearable computing device and 
(2) second position of the wearable computing device and/or second 



37.  The article of manufacture of claim 33, wherein the process further comprises: determining the rate of motion of the wearable computing device based on a scene model and/or a scene texture.  


38.  A wearable computing device comprising: 
an inertial measurement unit configured to determine position and orientation information of the wearable computing device; 
a communications interface; 
a processor configured to in response to a rate of motion of the wearable computing device meeting a predetermined criterion, render a view of a scene at a first resolution at the wearable computing device using one or both of position and orientation information, in response to the rate of motion of the wearable computing device not meeting the predetermined criterion, receive, via the communications interface, a rendered view of a scene having a second resolution different than 


an inertial measurement unit configured to determine position and orientation information of the wearable computing device; 
a communications interface; 
a processor coupled to the inertial measurement unit and configured to in response to a rate of motion of the wearable computing device meeting a predetermined criterion, render a view of a scene at the wearable computing device using one or both the position and orientation information, in response to the rate of motion of the wearable computing device not meeting the predetermined criterion, send one or both the position and orientation information via the communications interface to a computer 


15. The apparatus of claim 14, wherein the predetermined criterion comprises the rate of motion being greater than a threshold.
40.  The wearable computing device of claim 38, wherein the second resolution is greater than the first resolution.
16. The apparatus of claim 14, wherein the processor is operable to render the view of a scene at the wearable computing device by rendering a frame with less detail than a frame received from the computer system.
41.  The wearable computing device of claim 38, wherein the display is a head- mounted display.  
Claim 18 (a head-mounted display)
42.  The wearable computing device of claim 38, wherein the processor is further configured to: predict a future gaze direction of a user of the wearable computing device; and render a view of the scene based on position and orientation information associated with the future gaze direction.

18. A head-mounted display comprising: an inertial measurement unit configured to determine one or both position and orientation information of the head-mounted display; an eye tracker configured to determine a rate of change of a gaze of a user of the head-mounted display; a processor coupled to the inertial measurement unit and the eye tracker and configured to determine a rate of motion of the head-mounted display, and to render a view of a scene using one or both of the position and orientation information based on one or both of (1) the rate of motion of the head-mounted display and (2) the rate of change of the gaze of the user, meeting predetermined criterion; and a display configured to show the rendered view of the scene.


Claims 23, 24, 26, 27, 30, 31,33,38,39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, 10, 15, 16  of U.S. Patent No. 9,928,660. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope as compared below:
Present claims
Patent No. 9,928,660
23.  A method for rendering a view of a scene, the method comprising: 
in response to a rate of motion of a wearable computing device meeting a predetermined criterion, rendering a view of a scene at a first resolution at the wearable computing device using one or both of position and orientation information; 
in response to the rate of motion of the wearable computing device not meeting the predetermined criterion, rendering a view of a scene having a second resolution different than the first resolution using one or both of the position and orientation information; and causing display of the rendered view of the scene.
1. A method comprising: 
determining a position and orientation of a wearable computing device; determining a rate of motion of the wearable computing device; 
comparing the rate of motion to a threshold; if the rate of motion is above the threshold, then rendering a view of a scene at the wearable computing device using the position and orientation information; and displaying the rendered view of the scene. 
3. The method of claim 1, wherein rendering a view comprises rendering a frame with less detail than a frame received from the tethered computer. 
4. The method of claim 3, wherein rendering a frame with less detail comprises rendering a frame with less resolution than a frame received from the tethered computer.
24.  The method of claim 23, wherein the predetermined criterion comprises the rate of motion being greater than a threshold.  

1. A method comprising: 
determining a position and orientation of a wearable computing device; determining a rate of motion of the wearable computing device; 
comparing the rate of motion to a threshold; if the rate of motion is above the threshold, then rendering a view of a scene at the wearable computing device using the position and orientation information; and displaying the rendered view of the scene. 

25.  The method of claim 24, wherein the position and orientation information includes 

(2) second position of the wearable computing device and/or second orientation of the wearable computing device, the method further comprising: determining the first position and/or first orientation; 
determining the second position and/or second orientation; 
determining the rate of motion based on the first and second positions and/or the first and second orientations; and comparing the rate of motion to the threshold.  

26.  The method of claim 23, wherein the second resolution is greater than the first resolution.
5.  The method of claim 1, wherein rendering the view comprises rendering a frame with less detail than a frame received from the computer system.  
6.  The method of claim 5, wherein rendering the frame with less detail 
comprises rendering the frame with less resolution than a frame received from 
the computer system.
27.  The method of claim 23, wherein the computing device is a first computing system, and rendering the view of a scene having a second resolution is carried out at least in part at a second computer system.  
7.  The method of claim 1, wherein rendering the view comprises rendering the view using a scene model received from the computer system. 
 

28.  The method of claim 23, wherein rendering the view of a scene at the wearable computing device comprises rendering the view using a scene model received from a computer system.

29.  The method of claim 23, further comprising: receiving one or both of a scene model and a scene texture from a computer system distinct from the wearable computing device; and determining the rate of motion of the wearable computing device based on the scene model and/or scene texture.  

30.  The method of claim 23, wherein the wearable computing device is a head- 



obtained from determining the position and orientation at the head-mounted 
display using an inertial measurement unit of the head-mounted display. 


determining the rate of change of the gaze of the user of the head-mounted display system; and 
comparing the rate of change of the gaze to the rate of gaze change threshold; 
wherein if the rate of change of the gaze is above the rate of gaze change threshold, then the rendering of the view of the scene at the wearable computing device is carried out using the position and orientation information.  
10.  The method of claim 9, further comprising: 






determining a rate of change of a gaze of a user of the wearable computing device;  
comparing the rate of change to a gaze threshold;  
if the rate of change is above the gaze threshold, then rendering the view of the scene at the wearable computing device at the head mounted computing device using the position and orientation information;  and 
displaying the rendered view of the scene. 
32.  The method of claim 23, further comprising: 
predicting a future gaze direction of a user of the wearable computing device; and rendering a view of the scene based on position and orientation information associated with the future gaze direction.  

33.  An article of manufacture having one or more non-transitory computer readable storage media storing instructions which when executed by a system causes the system to perform a process for rendering a view of a scene, the process comprising: 
in response to a rate of motion of a wearable computing device being greater 


determining a position and orientation of a wearable computing device; determining a rate of motion of the wearable computing device; 
comparing the rate of motion to a threshold; 
if the rate of motion is above the threshold, then rendering a view of a 
3. The method of claim 1, wherein rendering a view comprises rendering a frame with less detail than a frame received from the tethered computer. 
4. The method of claim 3, wherein rendering a frame with less detail comprises rendering a frame with less resolution than a frame received from the tethered computer.



35.  The article of manufacture of claim 34, wherein one or both of the first and second rendered views is rendered using one or both of position and orientation information, and wherein the position and orientation information includes 
(1) first position of the wearable computing device and/or first orientation of the wearable computing device and 
(2) second position of the wearable computing device and/or second orientation of the wearable computing device, and wherein the operations further comprise determining the first position and/or first orientation; determining the second position and/or second orientation; determining the rate of motion based on the first and second positions and/or the first and second orientations; and comparing the rate of motion to the threshold.  




36.  The article of manufacture of claim 33, wherein the process further 


37.  The article of manufacture of claim 33, wherein the process further comprises: determining the rate of motion of the wearable computing device based on a scene model and/or a scene texture.  


38.  A wearable computing device comprising: 
an inertial measurement unit configured to determine position and orientation information of the wearable computing device; 
a communications interface; 
a processor configured to in response to a rate of motion of the wearable computing device meeting a predetermined criterion, render a view of a scene at a first resolution at the wearable computing device using one or both of position and orientation information, in response to the rate of motion of the wearable computing device not meeting the predetermined criterion, receive, via the communications interface, a rendered view of a scene having a second resolution different than the first resolution using one or both of the position and/or orientation information, and cause a display to show the rendered view of the scene.  
15.  An apparatus comprising: 

an inertial measurement unit of a wearable computing device to determine a position and orientation information of the wearable computing device;  

a processor coupled to the inertial measurement device to render a view of a scene at a wearable computing device 


using one or both of position and orientation information if a rate of motion of the wearable computing device meets predetermined criterion;  and 






a display to show the rendered view of the scene.
39.  The wearable computing device of claim 38, wherein the predetermined criterion comprises the rate of motion being greater than a threshold.  
16.  The apparatus of claim 15, wherein the predetermined criterion comprises 
the rate of motion being greater than a threshold. 
40.  The wearable computing device of claim 38, wherein the second resolution is greater than the first resolution.


Claim 20 (a head mounted display)
42.  The wearable computing device of claim 38, wherein the processor is further configured to: predict a future gaze direction of a user of the wearable computing device; and render a view of the scene based on position and orientation information associated with the future gaze direction.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23, 26, 33 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okumura (US 2019/0172410).
As per claim 23, Okumura discloses a method comprising: 
determining a rate of motion of a wearable computing device based on one or more of position information or orientation information for the wearable computing device (Figure 4, item 720 determines a rate of motion; [0045]); 
in response to the rate of motion satisfying a rate of motion threshold, causing a first frame  to be displayed at the wearable computing device, the first frame having a first resolution ([0046] [0047] [0048] where an image is inherently displayed at a resolution); and  

As per claim 26, Okumura demonstrated all the elements as disclosed in claim 23, and Okumura further discloses wherein the second resolution is greater than the first resolution ([0015] where the refresh rate increase when device motion is below a threshold).  
Claim 33 is a media claim with limitation similar to claims 23 and 26 combined, therefore is similarly rejected as claims 23 and 26 combined.
Claim 40 is a device claim with limitation similar to claim 26, therefore is similarly rejected as claim 26.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2019/0172410).

As for wherein the position and orientation information includes
the position information includes a first position of the wearable computing device and a second position of the wearable computing device and the orientation information includes a first orientation of the wearable computing device and a second orientation of the wearable computing device, and wherein the determining of the rate of motion is based on one or more of (a) the first position and the second position or (b) the first orientation and second orientation, since it is notoriously well known in the art that a rate of motion is calculated based on the distance between two points (Official Notice), it would have been obvious to one of ordinary skill in the art to consider the method to derive a motion rate.
As per claim 27, Okumura demonstrated all the elements as disclosed in claim 23.
As for wherein the second frame is to be rendered at least in part at a computer system separate from the wearable computing device, since allocating computer resources for computation is considered a designer’s choice, it would have been obvious to one of ordinary skill in the art to incorporate additional computers for the purpose of increasing computation speed.
As per claim 31, Okumura demonstrated all the elements as disclosed in claim 23.
As determining a rate of change of a gaze of a user of the wearable computing device, comparing the rate of change of a gaze to the rate of gaze change threshold; 
Claim 34 is a media claim with limitation similar to claim 27, therefore is similarly rejected as claim 27.
Claim 35 is a media claim with limitation similar to claim 25, therefore is similarly rejected as claim 25.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2019/0172410), and further in view of Rose et al. (US 2019/0179423).
As per claim 28, Okumura demonstrated all the elements as disclosed in claim 23.
It is noted Okumura does not explicitly teach wherein rendering the first frame at the wearable computing device using a scene model. However, this is known in the art as taught by Rose et al., hereinafter Rose. Rose discloses a displaying method in which a scene model is provided to render a view ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rose into Okumura because Okumura discloses rendering of an image and Rose discloses rendering of a .
Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2019/0172410), and further in view of Lee et al. (US 2015/0183465).
As per claim 29, Okumura demonstrated all the elements as disclosed in claim 23.
It is noted Okumura does not explicitly teach
wherein determining the rate of motion is based on one or more of a scene model or a scene texture. However, this is known in the art as taught by Lee et al., hereinafter Lee. Lee discloses the speed of an object is determined from the scene model ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into Okumura because Okumura discloses image rendering of a device and Lee discloses the speed of the device could be obtained from a scene model for the purpose of generating a more realistic scene.
Claim 37 is a media claim with limitation similar to claim 29, therefore is similarly rejected as claim 29.

Claims 30, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2019/0172410), and further in view of Boulton et al. (US 2017/0374343).

It is noted Okumura does not explicitly teach 
generating the position information and the orientation information using an inertial measurement unit of the head-mounted display system. However, this is known in the art as taught by Boulton et al., hereinafter Boulton. Boulton discloses a method of generating augmented reality images of a head-mounted display in which display positions are updated by an IMU unit ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Boulton into Okumura because Okumura discloses image rendering of a portable device and Boulton discloses the position of a device could be obtained from a IMU for the purpose of generating a more realistic image.
Claim 38 is a device claim with limitation similar to claim 23 and 30 combined, therefore is similarly rejected as claims 23 and 30 combined.
As per claim 41, Okumura and Boulton demonstrated all the elements as disclosed in claim 38, and Bolton further discloses a head-mounted display ([0047]).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2019/0172410) and Boulton et al. (US 2017/0374343), and further in view of Lee et al. (US 2015/0183465).
Claim 43 is a device claim with limitation similar to claim 29, and therefore is similarly rejected as claim 29.
s 32, 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2019/0172410), and further in view of Castleman (US 2018/0004285).
As per claim 32, Okumura demonstrated all the elements as disclosed in claim 23.
It is noted Okumura does not explicitly teach 
predicting a future gaze direction of a user of the wearable computing device; and rendering a view of the scene based on position and orientation information associated with the future gaze direction. However, this is known in the art as taught by Castleman. Castleman discloses a method of gazing tracking in which future gaze location could be predicted ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Castleman into Okumura because Okumura discloses image rendering of a portable device is dependent on certain criteria and Castleman discloses the future gaze direction could be determined for the purpose of improving image quality.
	Claim 36 is a media claim with limitation similar to claim 32, therefore is similar rejected as claim 32.
Claim 42 is a device claim with limitation similar to claim 32, therefore is similarly rejected as claim 32.
Response to Arguments
Applicant’s arguments, see Arguments, filed March 10, 2021, with respect to the rejection(s) of claim(s)  23 and 33 under Oriol et al. (US 2015/0348511) in view of Yerli  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        May 6, 2021